FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                       May 1, 2014
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                    TENTH CIRCUIT


 JEFFREY A. EVANS,

          Petitioner - Appellant,
                                                         No. 13-7065
 v.
                                            (D.C. No. 6:10-CV-00139-RAW-KEW)
                                                         (E.D. Okla.)
 ROBERT PATTON, *

          Respondent - Appellee.


           ORDER DENYING CERTIFICATE OF APPEALABILITY **


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


      Petitioner-Appellant Jeffrey Evans, proceeding pro se 1 and in forma

pauperis, seeks a certificate of appealability (“COA”) to challenge the district

court’s dismissal of his petition for a writ of habeas corpus pursuant to 28 U.S.C.




      *
             Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Robert
Patton, the current Director of the Oklahoma Department of Corrections, is
automatically substituted as Respondent in this case.
      **
              This order is not binding precedent except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
Tenth Circuit Rule 32.1.
      1
            Because Mr. Evans appears pro se, we construe his filings liberally.
See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Garza v. Davis, 596
F.3d 1198, 1201 n.2 (10th Cir. 2010).
§ 2254. Exercising jurisdiction under 28 U.S.C. § 1291, we deny Mr. Evans’s

application for a COA and dismiss this matter.

      A COA is a jurisdictional prerequisite to our review of the merits of

a § 2254 appeal. See 28 U.S.C. § 2253(c)(1)(A); Davis v. Roberts, 425 F.3d 830,

833 (10th Cir. 2005); see also Gonzalez v. Thaler, --- U.S. ----, 132 S. Ct. 641,

649 (2012) (citing the “clear jurisdictional language . . . in § 2253(c)(1)” (internal

quotation marks omitted)). We will not issue a COA unless “the applicant has

made a substantial showing of the denial of a constitutional right.” Harris v.

Dinwiddie, 642 F.3d 902, 906 (10th Cir. 2011) (quoting 28 U.S.C. § 2253(c)(2))

(internal quotation marks omitted). An applicant “satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude that the issues

presented are adequate to deserve encouragement to proceed further.” Dulworth

v. Jones, 496 F.3d 1133, 1136–37 (10th Cir. 2007) (quoting Miller-El v. Cockrell,

537 U.S. 322, 327 (2003)) (internal quotation marks omitted).

      Following a jury trial, Mr. Evans was convicted in the district court of Love

County, Oklahoma for the May 2006 murder of Calvin Porter. The Oklahoma

Court of Criminal Appeals (“OCCA”) affirmed his conviction and sentence and

subsequently affirmed the state district court’s denial of postconviction relief.

Mr. Evans is presently serving a life sentence at Oklahoma’s Lawton Correctional

Facility.

                                          2
      On April 20, 2010, Mr. Evans filed a petition for a writ of habeas corpus in

the Eastern District of Oklahoma, pursuant to § 2254, attacking the validity of his

conviction and asserting twenty-one grounds for relief. The matter was referred

to a magistrate judge for a proposed dispositional recommendation, see 28

U.S.C. § 636(b)(1)(B); thereafter, in a detailed report and recommendation, the

magistrate judge recommended that the district court deny habeas relief and

dismiss the action “in all respects.” R., Vol. II, at 455 (Report &

Recommendation, filed Aug. 1, 2013). On September 24, 2013 (over Mr. Evans’s

numerous objections), the district court issued a one-page order affirming and

adopting the magistrate judge’s report and recommendation, and dismissing his

petition. Id. at 468 (Order, filed Sept. 24, 2013). The court entered final

judgment the same day, and this proceeding followed.

      Pursuant to the analytic framework that the Supreme Court has established,

most notably in Miller-El, we have thoroughly reviewed Mr. Evans’s combined

opening brief and application for a COA and the record, including the district

court’s dismissal order that adopted in full the magistrate judge’s report and

recommendation. Based upon this review, we conclude that Mr. Evans is not

entitled to a COA on any of his claims because reasonable jurists would not

debate the correctness of the district court’s decision. We likewise conclude that




                                          3
Mr. Evans has not demonstrated that any of the issues he has presented are

adequate to deserve encouragement to proceed further .

      Accordingly, for the foregoing reasons, we DENY Mr. Evans’s request for

a COA. This matter is hereby DISMISSED.



                                      ENTERED FOR THE COURT


                                      Jerome A. Holmes
                                      Circuit Judge




                                        4